Per Curiam.

This is one of the many cases that have arisen under what is commonly known as the “ North Second Street Widening Act,” and is brought to recover the amount of an award made for land taken under said act.
■ The act in question was passed April 19,1871, and the land was taken by force of the act. At that time, one Charles R. Schultz was the owner of the lot, a portion of which was taken. On January 10, 1874, he conveyed the same to one Caroline S. Schwartz, and she, on March 20, 1876, conveyed said premises to Sarah F. Mann.
The report of the commissioners of estimate appointed under said act was confirmed November 9, 1876, and, by their report, they made an award of $1,600 to the said Caroline S. Schwartz for so much of the lot so as aforesaid conveyed as was taken for said widening.
Under a certain mesne conveyance, with full covenants of warranty, the whole of said lot, including in the description thereof the strip so taken, was conveyed to the plaintiff, who brings this action to recover the amount of said award. Plaintiff had judgment below, and defendant appeals.
The cases of Engelhardt v. City of Brooklyn, ante, page 30, and Delap v. City of Brooklyn, ante, page 22, involved substantially the same points as are raised in this case, and we there expressed our views as to the questions arising here. For the reasons stated in our opinions in those cases, the judgment herein appealed from must be affirmed, with costs.